Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status

2.	This is an allowance following an RCE filed July 11, 2022 which included an accompanying amendment (“Amendment”).  The RCE was filed in response to a Final Rejection dated May 11, 2022.  A series of interviews were held in this case beginning on March 30, 2022 to discuss both §§101 and 103.  On about June 6, 2022, the Examiner sent to Applicant a proposed amendment to Claim 1 which, subject to further searching, would place that Claim in condition for allowance.  
The Amendment included new Claims 21 – 41 and cancelled Claims 1 – 20.  Upon review and following a subsequent search, it was determined that Claim 21 reflected the Examiner’s proposals of June 6 and was in condition for allowance, along with its dependent claims.  However, independent Claims 36 and 39 were not in condition for allowance, inasmuch as they were essentially the same as previously pending and finally rejected Claim 1.  
In an interview on July 28, 2022, Applicant, via its representative Ken Smolik, agreed to cancel Claims 36 – 41 by Examiner’s Amendment, leaving claims 21 – 35 in condition for allowance.  
Therefore, in light of the Amendment, including the Examiner’s Amendment, the rejection of Claims 21 – 35 under §101, as set forth in the Final Rejection, is hereby withdrawn.  Eligibility of the claimed subject matter under §101 is explained below.  In addition, the Amendment renders those claims nonobvious under §103.  
	Accordingly, Claims 21 - 35 are pending and in condition for allowance, as set forth herein.  A statement of Reasons for Allowance is set forth below.
	
Examiner’s Amendment
3.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner's amendment was given by Ken Smolik, Applicant’s Attorney of Record, on July 28, 2022.  

	Claims 36 – 41 are CANCELLED.	


Reasons for Allowance
4.	The following is an Examiner’s statement of reasons for allowance:
	Introduction:
	The claimed invention relates to a machine learning method (in particular, machine learning using a neural network) for determining a more favorable transfer channel for international money transfers or payments.
	A transaction sometimes involves transfer of value, in the form of money, between two entities. The transaction may be processed based on transmission of a message from one entity to another. For example, a computing platform associated with a payer's financial institution may transmit, to a computing platform associated with a transfer channel, a message indicating a request to process a fund transfer via the transfer channel. A backlog on one transfer channel may necessitate a manual intervention, for example, to select a new transfer for the fund transfer. This may be inefficient in light of a large number of factors that may need to be accounted for selecting a new transfer channel and determining a necessity for changing the transfer channel. 
	Meanwhile, advances in machine learning promise to enable the automated processing of problems formerly limited to human intervention. Machine learning may be used to allow a computer to perform the same or similar tasks without being explicitly programmed to do so. Machines may also learn and identify correlations in data that would otherwise go undetected if reviewed by humans. However, much of the aforementioned process continues to be handles in a manual and laborious process, thus leaving much to be desired in the art. 
	Technical Solution:- Machine Learning
	A particular form of neural network – claimed with specificity herein – provides a technical solution to the technical problem described above and in the specification relating to backlogs and manual processing of international money transfers.
	Electronic fund transfer is a convenient method to send funds to another account. A payer may instruct the payer's bank (e.g., using a user device) to transfer funds to a payee's bank and into an account associated with the payee. Based on the instructions, a message indicating a request for a fund transfer, along with information associated with the fund transfer, may be sent to a computing platform associated with a transfer channel. The computing platform may, based on the information, process the fund transfer (e.g., to the destination account or to an intermediary account). However, in many cases, the fund transfer may be delayed. For example, a time for completion of the fund transfer may exceed a cut-off time as included in the payer instructions.Patent Application Attorney Docket No. 007131.02257 
	In another example, a transaction may fail due to failure of the transfer channel and/or the computing platform. Delay and/or failure in completion of a fund transfer may result in reduced payer satisfaction.   A plurality of transfer channels may be available between the payer's bank and the payee's bank. A transfer channel, among the plurality of transfer channel, may be determined based on transaction details associated with the fund transfer, real-time attributes associated with the various transfer channels, and/or historical record associated with prior fund transfers. 
	A transaction control platform may determine (e.g., based on machine learning techniques) a transfer channel to be used for the fund transfer. The transaction control platform may monitor a status of the fund transfer/transfer channel in real-time to determine potential delay or failure of the fund transfer. The transaction control platform may determine another transfer channel, for example, if the transaction control platform determines that the fund transfer may be delayed, and process the fund transfer using the new transfer channel. Using the transaction control platform for determination of a transfer channel and for real-time monitoring and switching of the transfer channel may ensure a successful transfer of funds. 
	Currently many payment systems are in use for processing domestic or international fund transfers. Some examples of payment systems include paper-based systems (e.g., check- based or draft based), electronic fund transfer (EFT)/automated clearing house (ACH) systems, real time gross settlement (RTGS) systems, Society for Worldwide Interbank Financial Telecommunication (SWIFT) system, credit card-based systems, etc. A transfer channel for a fund transfer between two accounts may comprise one or more payment systems. For example, funds may be transferred from account A to account B using an ACH system to transfer funds from account A to an intermediary account, and using a SWIFT system to transfer the funds from the intermediary account to account B. A transfer channel for a fund transfer between two accounts may comprise one or more currency conversion steps between a source account and a destination account. 

	§101 Rejection:
	The present claims, as amended herein, overcome each and every rejection under §101 as set forth in the Final Rejection and that rejection is hereby withdrawn, as noted above.  
	The following is a brief explanation of eligibility under the 2019 PEG:
		A. Statutory Categories
	Independent Claim 21 is a system claim and it recites various hardware components such as “computing devices,” a “memory” and a “processor.”  This claim therefore falls into the category of machine/manufacture.  
		B. The Claim Recites an Abstract Idea
		Claim 21 is illustrative of the recitation of an abstract idea.
		Claim 21 recites – either in a previous version or in the Amendment -  the limitation:
	“determine respective attributes of the available transfer channels; determine, based on the determined attributes and the first message, a second transfer channel among the available transfer channels; and transmit, via the communication interface and to a second computing platform associated with the second transfer channel, a second message indicating a second request to process the fund transfer.
5”

5

	This limitation, as drafted, is a process that, under its broadest reasonable interpretation, constitutes a method of organizing human activity, specifically, fundamental economic principles or practices.  That is, analyzing this limitation in the context of the claim as a whole, it recites a process that falls within the grouping of abstract ideas comprising certain methods of organizing human activity.  Fundamental economic principles or practices are examples of such methods. 
In this case, the fundamental economic principle or practice is the common practice of an EFT funds transfer transaction, such as an international funds transfer transaction.  Such transactions are extremely common, for example, in the case of international wires and other payments.  These transactions occur millions of times each day.  They use EFT channels or networks, such as ACH, SWIFT, and the like.
	Thus, Claim 21 recites a judicial exception, namely, an abstract idea.
		
		C.	The Claim Integrates the Abstract Idea into a Practical Application
			However, as noted above in the Amendment, the claim now recites several, additional and meaningful limitations which serve to integrate the judicial exception into a practical application.  That is, although Claim 21 recites a judicial exception (i.e., an abstract idea), viewing the claim as a whole and as an ordered combination, it is not directed to an abstract idea because it recites additional limitations which integrate the judicial exception into a practical application.  
	In particular, the claim recites additional computerized  hardware components including a payer computing device and a transaction control computing platorm, etc..  
Furthermore, these components and the recited hardware components are recited as interacting in significant and specific ways.  Thus, the claim recites interaction between and among these various computing components and they are recited with specificity.
	Thus, the claim now recites the following additional limitations:
A transaction processing system for transferring funds from a payer to a payee based on a transmission of an electronic message from the payer to a financial institution associated with the payer, t
a transaction input computing device of the payer configured to transmit a first message to a transaction control computing platform associated with the financial institution, 
the first message indicating a first request to process a funds transfer via a first transfer channel computing device in electronic communication with the transaction control computing platform, 
wherein the first transfer channel computing device is configured to transfer the funds based on the first request to a destination account of the payee maintained at a payee financial institution having a destination computing device in electronic communication with the first transfer channel computing device, 
wherein the first request comprises transaction details associated with the funds transfer including a transaction type, 
wherein the transaction type indicates that the first transfer channel is to be used for the funds transfer, 
wherein the first transfer channel comprises a system queue for storing one or more fund transfer requests which are processed in an order specified by the system queue, 
wherein the transaction control computing platform comprises a transaction analytics computing unit for monitoring funds transfer attributes associated with a plurality of transfer channels and for storing determined attributes in a log file and periodically updating the log file based on the determined attributes and the monitoring, 
wherein the funds transfer attributes are associated with at least one of a cost, timing and efficiency of transfer channels; 
9Application No. 16/821,117Docket No.: 007131.02257Reply to Office Action of May 11, 2022the transaction control computing platform comprising at least one processor, an electronic communication interface communicatively coupled to the at least one processor, and a memory storing computer-readable instructions that, when executed by the at least one processor, cause the transaction control computing platform to: 
determine from the first request that the first transfer channel among a plurality of available transfer channels is to be used for processing the first request; determine respective attributes of the other available transfer channels; 
monitor a real-time status of the attributes of the first transfer channel to detect when the first transfer channel does not meet at least one criteria based on the first message; 
select, in response to the monitoring and based on the real-time status of the attributes of the other available transfer channels a second transfer channel from among the other available transfer channels; 
switch from the first transfer channel to the second transfer channel to ensure a successful transfer of funds; 
transmit, via the communication interface and via the second transfer channel, a second message indicating a second request to process the funds transfer, wherein the transaction control platform determines the second transfer channel based on a machine learning algorithm to determine one or more payment systems and intermediary accounts for the funds transfer and to determine at least one of wait times, expected usage costs, operation status, country based restrictions, and customer satisfaction scores associated with the second transfer channel, 
wherein the machine learning algorithm of the transaction control computing platform comprises an artificial neural network configured to execute the machine learning network to determine a real-time status of the attributes of each of the available transfer channels, 
wherein the artificial neural network obtains attribute information about the available transfer channels through a plurality of input nodes comprising logical inputs from different data sources, 
wherein a plurality of first output signals from the input nodes are processed by a plurality of processing nodes, wherein the processing nodes comprise a plurality of parallel 10Application No. 16/821,117Docket No.: 007131.02257 Reply to Office Action of May 11, 2022 processes executing on multiple computing devices, 
wherein each of the processing nodes may be connected to one or more other processing nodes, wherein the connections connect an output of one node to an input of another node, 
wherein the connection is correlated with a weighting value in which the output may be weighted as more important or significant than an output of another processing node, thereby influencing a degree of further processing as an input traverses across the artificial neural network, 
wherein the connections are modified by data feedback of correct or incorrect decisions such that the artificial neural network learns and is dynamically reconfigured as more inputs are processed, 
wherein one or more second output signals from the plurality of processing nodes are processed by a plurality of output nodes to obtain attribute status information about the available transfer channels, wherein the output comprises at least one determined transfer channel(s), expected wait times, threshold queue lengths, threshold times, predicted expected handshake wait times, threshold customer satisfaction scores, confidence values, operation status of transfer channels, predicted expected usage costs, and classification output.
	
		D.	The Claims are Eligible 
		The limitations identified above constitute an improvement to the technology of machine learning in connection with the monitoring and selection of second transfer channel for an international transfer of money.  The above-quoted additional limitations, as well as others in the claim, integrate the abstract idea into a practical application by improving the function of the computer system itself; namely, using neural network to select (i.e. “switch”) a transfer channel based on the monitoring of attributes of the plurality of transfer channels and the stored values of those attributes.  
	A transaction control platform may determine (e.g., based on machine learning techniques and, in particular, a neural network) a transfer channel to be used for the fund transfer. The transaction control platform may monitor a status of the fund transfer/transfer channel in real-time to determine potential delay or failure of the fund transfer. The transaction control platform may determine another transfer channel, for example, if the transaction control platform determines that the fund transfer may be delayed, and process the fund transfer using the new transfer channel. Using the transaction control platform for determination of a transfer channel and for real-time monitoring and switching of the transfer channel may ensure a successful transfer of funds. 
	These and other additional limitations represent a technological solution to the technical problem described above and are claimed with specificity.  They allegedly solve the problems discussed at least at [0019] – [0021] of Applicant’s specification in that the improvement allows for an improved selection algorithm.    
	Accordingly, these additional recited limitation constitutes a practical application of the recited abstract idea and, therefore, provides for an eligible claim that is not directed to an abstract idea. That is, the claims include additional elements that are sufficient to integrate the abstract idea into a practical application, and they amount to significantly more than the recited abstract idea because the additional elements, when considered both individually and as an ordered combination, do not constitute a mere instruction to “apply” the abstract idea.   
	These additional limitations constitute an improvement in the computerized system – and an improvement to the field of transfer channel monitoring and selection.  These limitations solve a technical problem mentioned in the specification at the sections set forth above.  
	Therefore, a practical application is embodied in the claim in terms of the specific interaction among the computerized components and the use of artificial intelligence (e.g. a neural network) in monitoring and switching to a more optimal transfer channel.  
	The above-listed claims are therefore eligible. 
		

	E.	The Claim Recites Significantly More than the Abstract Idea
		This step involves the search for an “inventive concept.”  However, it is clear from the case law and the MPEP that the considerations at issue are the same as those considered above with respect to the analysis of a practical application.  See MPEP 2106.05(a) – (c) and (e).  In other words, these analyses sharply overlap.
	Therefore, based on the above analysis, the identified additional limitations clearly provide “significantly more” than the abstract idea.  
	The claims are therefore eligible under §101.  

	§103 Nonobviousness:
	The present claims, as amended herein, overcome each and every rejection under §103 as set forth in the Final Rejection and that rejection is hereby withdrawn, as noted above. The following is a description of the claimed features which, at least in part, overcome the prior art of record. 
	The prior art fails to teach or suggest the claimed process which includes a transaction control computing platform which comprises a transaction analytics computing unit for monitoring funds transfer attributes associated with a plurality of transfer channels and for storing determined attributes in a log file and periodically updating the log file based on the determined attributes and the monitoring, wherein the funds transfer attributes are associated with at least one of a cost, timing and efficiency of transfer channels.  In addition, the prior art of record fails to teach or suggest wherein the transaction control platform determines the second transfer channel (i.e. “switches” to a second channel different from the first channel specified in the request for transfer) based on a machine learning algorithm to determine one or more payment systems and intermediary accounts for the funds transfer and to determine at least one of wait times, expected usage costs, operation status, country based restrictions, and customer satisfaction scores associated with the second transfer channel.  
	The machine learning algorithm of the transaction control computing platform comprises an artificial neural network configured to execute the machine learning network to determine a real-time status of the attributes of each of the available transfer channels, wherein the artificial neural network obtains attribute information about the available transfer channels through a plurality of input nodes comprising logical inputs.  The neural network provides one or more second output signals from the plurality of processing nodes that are processed by a plurality of output nodes to obtain attribute status information about the available transfer channels, wherein the output comprises at least one determined transfer channel(s), expected wait times, threshold queue lengths, threshold times, predicted expected handshake wait times, threshold customer satisfaction scores, confidence values, operation status of transfer channels, predicted expected usage costs, and classification output.
	Therefore, the prior art of record fails to teach or suggest the above system and features.  Other important distinctions over the prior art are outlined above in the discussion on eligibility under §101.   

  The newly-cited prior art references most closely resembling Applicant’s claimed invention are:
U.S. and Foreign Patent Art: 
U.S. Patent Publication No. 2017/0364878 to Malhotra et al.   This reference is relevant to the features of EFT payment channels.
U.S. Patent Publication No. 2007/0124242 to Reis, Jr.   This reference is relevant to the features of a funds transfer system.
U.S. Patent No. 8,156,040 to Gavin et al.  This reference is relevant to the features of selecting a transfer channel based on attributes.
U.S. Patent Publication No. 2009/0276359 to Panthaki et al.  This reference is relevant to the features of selecting a transfer channel based on an algorithmic model.
PCT Patent Publication No. WO 2012/120011 to Giori.  This reference is relevant to the features of money transfer using central banks.
PCT Patent Publication No. WO 2019/172489 to Jung et al.  This reference is relevant to the features of money transfer using payment cards.

Non-Patent Literature:
	Badran, “Money Transfer Services,” Master of Science in Banking and Finance, Eastern Mediterranean University, 2009.
	Chapter 2, “Understanding Remittances:  Demography, Transaction Channels, and Regulatory Aspects,” International Transactions In Remittances: Guide For Compilers And Users, International Monetary Fund, 2009
	Xia et al., “Secure Payment Routing Protocol for Economic Systems Based on Blockchain,” Workshop on Computing, Networking and Communications (CNC), 2018

	
Prior Art Considered Closest to the Claimed Invention:
Of the patent prior art of record, the previously cited reference to Dheer is considered the closest.  Dheer is in the same field of endeavor as the claimed invention and relates to the selection of transfer channels based on current attributes. 
	Thus, this reference fails to teach or suggest the claimed process which includes 
monitoring the attributes of the plurality of available transfer channels and the use of a neural network to process inputs and outputs in accordance with Fig. 7 as follows:

	
    PNG
    media_image1.png
    729
    1027
    media_image1.png
    Greyscale




	With respect to Non-Patent Literature, the publication by Badran is considered the closest.  However, this publication fails to teach or suggest the specific features of the claimed invention relating to the use of a neural network to process outputs used to switch to a new transfer channel.  
Any comments on these reasons for allowance which are considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM BUNKER whose telephone number is (571)272-0017.  The examiner can normally be reached during the hours M - F 8:30AM - 5:30PM, ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached at 571-272-6771.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/William (Bill) Bunker/
U.S. Patent Examiner
AU 3691
(571) 272-0017

July 29, 2022
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691